Citation Nr: 1422087	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus with peripheral neuropathy and non-proliferative diabetic retinopathy.

2. Entitlement to service connection for peripheral vascular disease, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran also perfected appeals as to the issues of entitlement to service connection for coronary artery disease, and for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In an August 2011 decision, the Huntington, West Virginia RO granted service connection for coronary artery disease status post coronary artery bypass graft.  In an April 2014 decision, the Appeals Management Center (AMC) granted service connection for major depressive disorder.  As these decisions represent a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Veteran requested a hearing before the Board in his August 2009 substantive appeal.  However, in October 2011 the Veteran's representative submitted a statement indicating the Veteran wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

In January 2014 the Board remanded the Veteran's claims for further development.  The case has been returned to the Board for appellate action. 

This is a paperless appeals located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system includes a November 2013 appellate brief; other documents on Virtual VA are not relevant to the issues currently before the Board, or are duplicative of the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent and probative evidence of record indicates treatment of the Veteran's type II diabetes mellitus requires the use of insulin and diet restriction, but not restriction of activities.

2. The Veteran's type II diabetes mellitus does not present an exceptional or unusual disability picture.

3. The preponderance of competent and credible evidence weighs against finding that peripheral vascular disease was disabling to a compensable degree within a year of separation from active duty, or that the current diagnosis of peripheral vascular disease is related to an in-service incurrence or aggravation of a disease or injury.

4. The preponderance of competent and credible evidence weighs against finding that peripheral vascular disease was caused or aggravated by the Veteran's type II diabetes mellitus.


CONCLUSIONS OF LAW


1. The criteria for a disability rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).

3. Peripheral vascular disease was not incurred in or aggravated by active duty service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a) (2013).

4. Peripheral vascular disease was not caused by, a result of, or aggravated by the Veteran's service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in February 2008.  The Veteran was notified of the evidence needed to substantiate his claim for service connection, the evidence needed to substantiate the claim for an increased rating of type II diabetes mellitus and associated complications, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Lay statements, service treatment records, identified private treatment records, and VA treatment records have been associated with the record.  

In the January 2014 remand, the Board instructed the AOJ ask the Veteran to provide the names, addresses, and approximate dates of treatment for all private and VA medical providers who had treated him for the disabilities on appeal before the Board.  The AOJ was then instructed to obtain appropriate releases and request the identified treatment records.  In January 2014, the AMC sent the Veteran a letter requesting he identify the appropriate private and VA medical providers, and return a completed VA Form 21-4142 for each identified provider.  Additional treatment records from the Cleveland VA Medical Center, Akron General Hospital, and the Ohio Department of Mental Health were obtained and associated with the record.

In the January 2014 remand, the Board also instructed the AOJ to have the August 2008 VA examiner review the evidence of record, and provide an addendum opinion as to whether the Veteran's peripheral vascular disease is aggravated by his service-connected type II diabetes mellitus.  The evidence of record was reviewed, and an addendum opinion provided in February 2014.

Finally, in the January 2014 remand the Board instructed the AOJ to provide the Veteran with a VA examination, if need be at the nursing home where the Veteran resides, to determine the current severity of the Veteran's type II diabetes mellitus.  In March 2014, the Veteran was afforded a new VA examination.  The examination report states the Veteran's VBMS file and VA medical records were reviewed.  The report is thorough, and discusses the clinical findings as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's employment.  

Given the association of private and VA treatment records with his VBMS file, the February 2014 VA addendum opinion regarding the Veteran's peripheral vascular disease, the March 2014 VA examination and report, and the subsequent readjudication of the claims in April 2014, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

      Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus is rated under Diagnostic Code 7913 of the Rating Schedule.  38 C.F.R. § 4.119.  In pertinent part, the rating criteria are as follows:

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating 

Diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet is assigned a 20 percent disability rating.

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Competent medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The criteria for a higher rating under Diagnostic Code7913 are successive and cumulative, meaning the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation," and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria); cf. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

Under Note (1), compensable complications of diabetes are to be evaluated separately, and noncompensable complications are to be considered as part of the diabetic process under Diagnostic Code 7913.  

      Analysis

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for his type II diabetes mellitus with peripheral neuropathy.  In the September 2008 rating decision, the RO expanded the issue to include non-proliferative diabetic retinopathy, but found that the diabetic retinopathy was not compensable and did not assign a separate rating.

As noted above, in order for the Veteran's type II diabetes mellitus to meet the criteria for a disability rating in excess of 20 percent under Diagnostic Code 7913, his diabetes mellitus must require insulin, a restricted diet, and regulation of activities.  Again, regulation of activities must be shown by competent medical evidence.  See Camacho, 21 Vet. App. 360 (2007).

Upon VA examination in August 2008, the VA examiner noted the Veteran's current treatment for his diabetes was a restricted diet, and daily hypoglycemic agents and insulin.  The Veteran reported episodes of hypoglycemia a couple times per week, but no hospitalizations for hypoglycemia, and reported no episodes of ketoacidosis.  The examiner noted the Veteran's weight had intentionally decreased twenty pounds over the last year.  The examiner stated the Veteran's activities were not restricted as result of his diabetes.

Upon VA examination in March 2014, the VA examiner noted the Veteran is prescribed oral hypoglycemic agents, and that he requires more than one insulin injection per day.  The Veteran had not been hospitalized in the past year for episodes of ketoacidosis or hypoglycemic reactions, but the Veteran visits his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month.  The examiner reported the Veteran did not have progressive unintentional weight loss and loss of strength attributable to his diabetes mellitus.  The examiner also noted that the Veteran does not require regulation of his activities as part of the medical management of his diabetes mellitus.

Review of the Veteran's private and VA treatment records does not indicate that the Veteran's medical providers have regulated his occupational and/or recreational activities due to his type II diabetes mellitus.

The Board finds there is no competent and probative evidence of record that the Veteran's type II diabetes mellitus requires regulation of activities.  Although the Veteran may meet some of the criteria for an evaluation in excess of 20 percent for diabetes mellitus, as discussed above, the criteria for a higher rating under Diagnostic Code7913 are successive and cumulative.  See Middleton, 727 F.3d 1172 (Fed. Cir. 2013).  Accordingly, as the Veteran's diabetes mellitus does not require the regulation of activities, all of the criteria for the assignment of the assignment of a 40 percent disability evaluation or higher are not met.

The Veteran also suffers from peripheral neuropathy of the lower extremities.  See October 2008 notice of disagreement (written by Veteran's wife); March 2002 rating decision.  The Board acknowledges some inconsistency in the record as to whether it is a complication of diabetes.  However, even presuming that it is related to his diabetes, the evidence of record does not show that the Veteran's peripheral neuropathy is manifested to a compensable degree to warrant a separate evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, characterized by a dull and intermittent pain, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

Although the evidence of record includes the Veteran's complaints of tingling and numbness in his feet, see, e.g., August 2008 VA examination, the VA examination reports and treatment records do not show that the Veteran's peripheral neuropathy is characterized by neuritis or neuralgia of any nerves commensurate with at least mild paralysis of a nerve in the lower extremity.  See, e.g., August 2008 VA examination; August 2008 VA podiatry consultation note.  Accordingly, the Veteran's peripheral neuropathy is a noncompensable complication, and is considered as part of the diabetic process and the Veteran's 20 percent disability rating under Diagnostic Code 7913.

Similarly, the Veteran has been diagnosed with diabetic retinopathy.   See August 2008 VA examination.  The diagnostic criteria pertinent to diseases of the eye (38 C.F.R. § 4.84a , Diagnostic Codes 6000 through 6037) do not specifically set forth rating criteria pertinent to retinopathy.  The severity of retinopathy can be ascertained, however, as analogous to impairment of central visual acuity (Diagnostic Codes 6061 through 6066).  Under these rating criteria, a compensable disability rating can be assigned when corrected vision in one eye is no better than 20/50, and corrected vision in the other eye is no better than 20/40 (Diagnostic Code 6066).  When corrected vision in each eye is no better than 20/40, compensation is not appropriate (Diagnostic Code 6066).

The evidence of record does not indicate the Veteran's diabetic retinopathy is subject to a separate compensable evaluation.  Examinations of the Veteran's eyes have not shown corrected vision no better than 20/50 in one eye, and no better than 20/40 in the other eye.  See November 2008 VA optometry note; April 2008 VA optometry note.  Accordingly, the Veteran's diabetic retinopathy is a noncompensable complication, and is considered as part of the diabetic process and the Veteran's 20 percent disability rating under Diagnostic Code 7913.

The Board also notes that a diagnosis of hypertension is of record.  However, upon VA examination in August 2008, the VA examiner opined that the "[h]ypertension was diagnosed in 1991 approximately the same time as the diabetes, and [the Veteran] had normal renal function, therefore, the diabetes did not cause the hypertension."  Accordingly, the Veteran's hypertension is not a complication of his service-connected type II diabetes mellitus.

	Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected type II diabetes mellitus.  The Veteran's type II diabetes mellitus is manifested by the requirements of a restricted diet, daily insulin, and associated peripheral neuropathy and retinopathy.  The rating assigned contemplates these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


Peripheral Vascular Disease

      Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a). 

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

The United States Court of Appeals for the Federal Circuit has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), as an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	Analysis

The Veteran contends his peripheral vascular disease was caused or aggravated by his service-connected type II diabetes mellitus.  See, e.g., November 2007 claim.  A current diagnosis of peripheral vascular disease is of record.  See, e.g., August 2008 VA examination.

First, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses related to the Veteran's feet and/or legs.  The Veteran has not contended that his current peripheral vascular disease is related to an in-service incurrence or aggravation of a disease or injury.  Accordingly, the second element under Shedden v. Principi is not met, and service connection cannot be established on a direct basis.  381 F.3d at 1167.
 
Further, there is no evidence of record that the Veteran's peripheral vascular disease manifested to a compensable degree within one year of the Veteran's separation from active duty.  Accordingly, service connection for peripheral vascular disease is not warranted on a presumptive basis under 38 C.F.R. § 3.309(a).

Regarding service connection on a secondary basis, as discussed above, the Veteran is service connected for type two diabetes mellitus.  However, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's peripheral vascular disease was caused or aggravated by his service-connected diabetes mellitus.

The Veteran's VA and private treatment records note his diagnosis of peripheral vascular disease, and its treatment, however the Veteran's medical providers have not opined as to the etiology of the peripheral vascular disease, or as to any relationship to the Veteran's type II diabetes mellitus.

Upon VA examination in August 2008, the VA examiner opined that it was less likely than not that the Veteran's peripheral vascular disease was caused by his diabetes.  In a February 2014 addendum opinion, the VA examiner opined that it is less likely than not that the Veteran's diabetes mellitus caused or aggravated his peripheral vascular disease, and that it was more likely than not that the peripheral vascular disease was caused and aggravated by the Veteran's smoking history.  The VA examiner noted, "The cause and progression of peripheral vascular disease is multifactorial and [the V]eteran has may risk factors, to include his smoking history (American Heart Association reports that smokers have a 4x higher risk of PVD than nonsmokers), age, gender, hyperlipidemia, hypertension, diabetes, [and] substance abuse to include alcohol...."

The Board has considered the lay evidence offered by the Veteran.  This includes his statements, in which he asserted his belief that his peripheral vascular disease is related to his service-connected diabetes mellitus.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  While the Veteran is competent to report symptoms associated with his peripheral vascular disease, the diagnosis of his peripheral vascular disease requires sufficient education, training, or experience to offer a medical diagnosis.  For this reason, his peripheral vascular disease is not a simple medical condition capable of lay diagnosis and the Veteran is not competent to render such diagnosis.  Furthermore, the determination as to the etiology of the peripheral vascular disease requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion suggesting that the peripheral vascular disease was caused or aggravated by the Veteran's service-connected type II diabetes mellitus, except for the Veteran's own bare statements that are not competent for reasons stated herein.  

As the preponderance of the competent and credible evidence weighs against finding a causal relationship between the Veteran's peripheral vascular disease and the service-connected type II diabetes mellitus, service connection cannot be established on a secondary basis.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for peripheral vascular disease.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 



ORDER

Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus is denied.

Entitlement to service connection for peripheral vascular disease is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


